Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco,
a la que se une el Juez Asociado Señor Feliberti Cintrón.
Disiento respetuosamente de la opinión emitida por este Tribunal, pues no debemos intervenir con la discreción del foro primario sin manifestarse un craso abuso de discre-ción, prejuicio o parcialidad, o equivocación alguna en la aplicación de una norma.
Por el contrario, la sanción impuesta por el tribunal sí está contemplada por la Regla 44.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III).(1) Aunque en principio las sanciones interlocutorias son en beneficio del Estado, los tribunales tienen la facultad para imponer sanciones a favor de la parte afectada por la conducta sancionada, inte-grante esencial del sistema adversativo de justicia.
! — I
En nuestro ordenamiento procesal prevalece el criterio rector de que las controversias deben resolverse de forma justa, rápida y económica. Regla 1 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III); Lluch v. España Service Sta., 117 D.P.R. 729 (1986). No obstante, en ocasiones las partes entorpecen este objetivo. Es por ello que las Reglas de Pro-cedimiento Civil de 1979 autorizan a los tribunales a im-poner diversas sanciones por incidentes interlocutorios con el propósito de compensar ya sea a una parte o al Estado por los gastos en que haya incurrido por una infracción procesal. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 4ta ed., San Juan, Ed. Lexis-Nexis, 2007, págs. 183—186.
*1034A tales efectos, diversas reglas de procedimiento civil autorizan la imposición de costas y honorarios de abogado, entre otras sanciones.(2) Estas sanciones se diferencian de nuestra concepción general de costas y honorarios, inter alia, por ser interlocutorias y concedidas por motivo de los gastos incurridos tras la infracción procesal, y no por ser la parte sancionada perdidosa o temeraria. Por lo tanto, son costas y honorarios sui generis, aunque para su interpreta-ción también se nutran de la jurisprudencia general aplicable.(3) No obstante, cada una de estas reglas ha sido dirigida a un momento procesal particular, ya sea el des-cubrimiento de prueba, las conferencias con antelación a juicio o de abogados.
En el caso particular de la Regla 44.2 de Procedimiento Civil de 1979, supra, esta aplica a cualquier etapa del pro-cedimiento y dispone que:
El tribunal podrá imponer costas interlocutorias a las par-tes, y sanciones económicas en todo caso y en cualquier etapa a una parte y a favor del Estado por conducta constitutiva de demora, inacción, abandono, obstrucción o falta de diligencia en perjuicio de la eficiente administración de la justicia.(4)
*1035En contadas ocasiones hemos tenido la oportunidad de expresarnos con relación a esta. Así, en Lluch v. España Service Sta., supra, pág. 748, reconocimos el origen autóc-tono de la regla, que provee un instrumento a los tribuna-les para agilizar los procedimientos y evitar la demora y congestión. Esto se logra mediante la imposición de sancio-nes por los tribunales, cuando la conducta de alguna de las partes vaya en perjuicio de la eficiente administración de la justicia. Sin embargo, ante el confuso desarrollo procesal en Lluch v. España Service Sta., supra, consideramos in-apropiado imponer sanciones según esta. No obstante, aprovechamos la ocasión para instar a los Tribunales de Primera Instancia a utilizar efectiva y vigorosamente los recursos procesales disponibles para resolver las contro-versias de forma justa, rápida y económica.
Aunque al adoptar y aprobar la Regla 44.2, el Comité propulsor de esta comentó que “el beneficiario de toda san-ción impuesta será el Estado”,(5) en más de una ocasión nos hemos apartado de una interpretación estricta de esta ex-presión, otorgándole mayor utilidad a esta norma. De esta forma, en Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679, 687 (1987), consideramos apropiado imponer una san-ción pecuniaria a la parte demandada a favor de la deman-dante, por honorarios de abogado y costas.
En ese caso, ante la injustificada incomparecencia de la parte demandada a la vista en su fondo el tribunal de ins-tancia correctamente dictó sentencia para declarar “con lu-gar” la demanda y desestimar la reconvención con peijuicio. No obstante, aceptamos relevar a esa parte de la sentencia, no sin antes imponerle una sanción de quinien-*1036tos dólares ($500) por honorarios de abogado y costas como condición para el relevo. Esto, pues, la parte demandante experimentó gastos e inconvenientes por la situación creada por la otra parte, y se afectó la maquinaria judicial al incurrir en trámites adicionales. Resolvimos también que, de no satisfacerse la sanción en el término provisto, quedaría automáticamente reinstalada la sentencia del foro primario.
Poco más tarde, en Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529 (1989), recurrimos nuevamente a la Regla 44.2 y distinguimos entre las dos partes que la componen: la primera es la imposición de costas, la segunda es la impo-sición de sanciones económicas. Entonces, amparados en los casos precedentes indicamos que tanto Lluch v. España Service Sta., supra, como Imp. Vilca, Inc. v. Hogares Crea, Inc., supra, sostienen que la imposición de sanciones eco-nómicas siempre es a favor del Estado. No obstante, según las facultades provistas por la Regla 71 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), el interés público de proteger a los menores y la aplicabilidad de un tratado internacional, establecimos que “aquella parte que incum-pla con un decreto de custodia emitido válidamente por nuestros tribunales podrá ser requerida a pagar las costas y honorarios de abogado interlocutorios incurridos por la parte a quien se le había otorgado la custodia y se vio pri-vada de ella”. Pérez Pascual v. Vega Rodríguez, supra, pág. 542. Concedimos, pues, honorarios de abogado interlocuto-rios como parte de los gastos que se deberán compensar, aunque como norma general los gastos que han de resar-cirse a una parte como costas no incluyan los honorarios de abogado. Véase la Regla 44.1 de Procedimiento Civil de 1979, supra.
No obstante, al reanalizar estos casos podemos observar el reconocimiento por parte de este Tribunal de que el per-juicio causado a la eficiente administración de la justicia por la conducta constitutiva de demora, inacción, obstruc-ción o falta de diligencia, y que conlleva una sanción, afecta a todos sus componentes, incluyendo al Estado. Por *1037lo tanto, en busca de una solución justa, es mi entender que los tribunales cuentan con la autoridad suficiente para imponer el resarcimiento a la parte afectada, no solo de las costas, sino también de los honorarios de abogado.(6) No cabe duda de que el resarcimiento a la parte también re-dunda en beneficio para el Estado y el sistema judicial. Además, las costas y los honorarios de abogado al amparo de la Regla 44.2 son sui generis y no necesariamente res-ponden a interpretaciones previas al amparo de la Regla 44.1. Por lo tanto, no puedo respaldar una visión tan res-trictiva como la que apoya este Tribunal en la opinión ma-yoritaria; visión que extiende también a las Reglas de Pro-cedimiento Civil de 2009.
rH I — I
Como es sabido nuestro ordenamiento procesal re-prueba el que una parte prolongue innecesariamente un pleito, pues se atentaría contra el correcto funcionamiento de nuestro sistema de justicia.
En el caso de autos, la parte demandante paralizó el caso tras imponer dos recursos de certiorari y una reconsi-deración, y negarse a participar en la vista en su fondo al entender que de esta forma preservaría su derecho a des-cubrir la prueba.(7) Empero, tales recursos no paralizaban el proceso en instancia. Véase la Regla 53.9 de Procedimiento Civil de 1979, supra; Regla 35 del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-B; Regla 20 *1038del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A. Por lo tanto, la conducta de la parte demandante prolongó innecesariamente el pleito.
Por su parte, el Tribunal de Primera Instancia en vez de recurrir a la sanción última de desestimar con perjuicio la demanda, procedió a sancionar a la parte con el monto de $13,937.50, para satisfacer los honorarios de abogado, in-curridos por la parte demandada en preparación para el juicio en su fondo. La sanción debía cumplirse previo a la continuación del proceso.(8) Tal proceder sancionó la con-ducta dilatoria de la parte demandante en contravención a la eficiente administración de la justicia, mientras resarció los gastos innecesariamente incurridos por la parte de-mandada a causa del comportamiento de la parte sancionada. Esta actuación se encuentra en la sana discre-ción del tribunal y está apoyada en los instrumentos que tiene a su disposición. Como discutiéramos, a determina-ción similar llegó este Tribunal en Imp. Vilca, Inc. v. Hogares Crea, Inc., supra, pues todo ello redunda finalmente en beneficio para el Estado y nuestro sistema de justicia. Ade-más, la determinación del tribunal fue cónsona con la clara política judicial de que los casos sean resueltos en sus méritos. Por lo tanto, amparados en la norma general de que un tribunal apelativo no intervendr con las determina-ciones interlocutorias discrecionales procesales de los tribunales de instancia confirmara la orden recurrida.(9)
Por los argumentos expresados, disiento respetuosa-mente de la opinión emitida por el Tribunal.

 Las Reglas de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) estaban vigentes al momento de dictarse la orden recurrida.


 Véanse, por ejemplo: las Reglas 23.2, 27.9, 34.1, 34.3, 34.4, 36.7, 37.3 y 44.2 de Procedimiento Civil de 1979, supra.


 Véase Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529, 539 (1989). Véanse, además: J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 740. Sobre las Reglas de Procedimiento Civil de 2009, véase Cuevas Segarra, op. cit., 2da ed., 2011, T. IV, pág. 1325.


 Por otra parte, la Regla 44.2 de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V) establece que:
“El tribunal podrá imponer costas interlocutorias a las partes y sanciones eco-nómicas en todo caso y en cualquier etapa a una parte o a su representante legal por conducta constitutiva de demora, inacción, abandono, obstrucción o falta de diligen-cia en perjuicio de la eficiente administración de la justicia. El pago por tales con-ceptos se llevará a cabo por medios electrónicos o cualquier otro método o instru-mento que el Juez Presidente o Jueza Presidenta del Tribunal Supremo adopte, en coordinación con el Secretario o Secretaria de Hacienda. Las cantidades recaudadas por sanciones económicas impuestas a las partes o a sus abogados ingresaran al Fondo Especial de la Rama Judicial creado mediante las Sees. 1482 a 1482e del Título 32, para ser utilizados de la forma y para los fines allí dispuestos.
“Las sanciones económicas que el tribunal imponga al Estado Libre Asociado de Puerto Rico o sus agencias, corporaciones o instrumentalidades se concederán a favor de la parte contraria en el pleito.”
Sobre la nueva norma el Dr. José A. Cuevas Segarra expresa:
*1035“Se derogó la anterior limitación de que la sanción que se impusiere fuera a favor del Estado y no de la parte, pues se consideraba más bien una multa o penalidad. Se puede adjudicar la sanción - como debe sera favor de la parte afectada, y la misma también puede imponérsele al E.L.A., sus agencias, corporaciones o instrumentalidades”. Cuevas Segarra, Tratado de Derecho Procesal Civil, op. cit., T. IV, pág. 1326.


 Secretariado de la Conferencia Judicial del Tribunal Supremo, Reglas de Procedimiento Civil para el Tribunal General de Justicia de Puerto Rico, Guaynabo, Ed. Art Printing Inc., 1979, pág. 153.


 Similar postura presenta el doctor Cuevas Segarra, autor al que hemos re-currido en varias ocasiones al analizar la Regla 44.2, supra. Indica que:
“El hecho de que esta regla autorice las sanciones interlocutorias a favor del Estado no quiere decir que el tribunal no pueda imponer las demás sanciones que autorizan estas reglas (e.g., honorarios de abogado) a favor de otra parte en el pleito, afectada por la misma conducta que dio base a la sanción a favor del estado. De hecho, lo más probable es que la mayoría de las veces se impongan ambas sanciones (a favor del Estado y de la parte) coetáneamente. Aunque eso dependerá, claro está, de cada caso en particular. Véase Pérez Pascual v. Vega Rodríguez, supra, págs. 539-541”. Cuevas Segarra, op. cit., Ira ed., pág. 740.


 La parte demandante presentó un recurso de certiorari ante el Tribunal de Apelaciones y otro ante nos. Previamente había abandonado una toma de deposición.


 Apéndice de la Petición de certiorari, pág. 39.


 Claro está, un tribunal apelativo no intervendrá con las determinaciones interlocutorias discrecionales procesales de los tribunales de instancia, salvo que se demuestre un craso abuso de discreción, prejuicio o parcialidad, o una interpretación o aplicación equivocada de cualquier norma procesal o de derecho sustantiva, y que nuestra intervención en dicha etapa evitaría un perjuicio sustancial. Lluch v. Espaa Service Sta., supra.